  Case 20-18488-MBK           Doc 618      Filed 01/04/21 Entered 01/04/21 14:57:55                 Desc Main
                                          Document     Page 1 of 2




     UNITED STATES BANKRUPTCY COURT
                                                                            Order Filed on January 4, 2021
     DISTRICT OF NEW JERSEY                                                 by Clerk
                                                                            U.S. Bankruptcy Court
      Caption in Compliance with D.N.J. LBR 9004-1(b)                       District of New Jersey


     Eitan D. Blanc, Esquire
     Anthony R. Twardowski Esquire (admitted Pro Hac
     Vice)
     Earl M. Forte, Esquire (admitted Pro Hac Vice)
     Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
     2005 Market Street, 16th Floor
     Philadelphia, PA 19103
     215-569-2800
     edblanc@zarwin.com
     artwardowski@zarwin.com
     emforte@zarwin.com

     Counsel for DVL, Inc. and DVL Kearny Holdings, LLC

     In Re:                                                            Chapter 11
     CONGOLEUM CORPORATION,
                                                                       Case No. 20-18488 (MBK)
                       Debtor.1
                                                                       Hearing Date: November 5, 2020 at
                                                                       10:00 A.M.




                    Recommended Local Form                  Followed            Modified




                 ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
                 PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE
          The relief set forth on the following page 2 is hereby ORDERED.




DATED: January 4, 2021
                                                        1
Case 20-18488-MBK            Doc 618     Filed 01/04/21 Entered 01/04/21 14:57:55                  Desc Main
                                        Document     Page 2 of 2




            Upon the motion of DVL, Inc. and DVL Kearny Holdings, LLC, under Bankruptcy Code section
  362(d) for relief from the automatic stay as hereinafter set forth, and for cause shown, it is

            ORDERED that the automatic stay is vacated to permit the movant to resume and prosecute to
  conclusion the matter of DVL, Inc. and DVL Kearny Holdings, LLC v Congoleum Corporation
  and Bath Iron Works Corporation, Case No. 2:17-cv-04261-KM-JBC (the “District Court
  Action”), which is currently pending in the United States District Court for the District of New
  Jersey.

            It is further ORDERED that the movant may join the debtor and any trustee appointed in this
  case as defendants in its action(s) irrespective of any conversion to any other chapter of the Bankruptcy
  Code.

            The movant shall serve this order on the debtor, any trustee and any other party who entered an
  appearance on the motion.




                                                       2
